312 F.2d 249
Raymond M. SCHRAMM and Diane Schramm, Appellants,v.MURDOCK-SALTER CHEVROLET COMPANY, Stanley Oakes, MidtownMotors, Inc., Garth Cameron, B. A. Todkill,Todkill Lincoln-Mercury, Inc., andCooper Oldsmobile, Inc., Appellees.
No. 6996.
United States Court of Appeals Tenth Circuit.
Dec. 19, 1962.

Before PICKETT, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
The motion to dismiss the appeal is sustained because the record contains no final judgment disposing of the claim asserted by the appellants against the appellees.  We suggest that on remand the district court reconsider its order on the motions to quash in the light of such decisions as Land v. Dollar,  330 U.S. 731, 735, 67 S.Ct. 1009, 91 L.Ed. 1209; and Fireman's Fund Insurance Company v. Railway Express Agency, 6 Cir., 253 F.2d 780, 784; and in the light of the principles stated in 1A Barron & Holtzoff, Federal Practice and Procedure, 355, p. 352; and 2 Moore's Federal Practice, 12.16, p. 222 of 1961 supplement.  Time for appeal of any judgment entered after remand shall run from the entry of that judgment.


2
Pete V. Domenici, Albuquerque, N.M.  (Gino J. Matteucci and Richard C. Civerolo, Albuquerque, N.M., were with him on the brief), for appellants.


3
Jackson G. Akin, of Rodey, Dickason, Sloan, Akin & Robb, Albuquerque, N.M., for appellees Murdock-Salyer Chevrolet Co. and Garth Cameron.


4
Michael L. Keleher, Albuquerque, N.M.  (W. A. Keleher, A. H. McLeod and Russell Moore, Albuquerque, N.M., were with him on the brief), for appellees Stanley Oakes and Midtown Motors, Inc.


5
Joseph B. Zucht, Albuquerque, N.M.  (Joseph G. Whitehouse, Albuquerque, N.M., was with him on the brief), for appellees B. A. Todkill and Todkill Lincoln-Mercury, Inc.


6
Vance Mauney, of Botts, Botts & Mauney, Albuquerque, N.M.  (Gerald R. Cole, Santa Fe, N.M., was with him on the brief), for appellee Cooper Oldsmobile, Inc.